In re David Fischbein and Vickie Fisch-bein, applying for writs of certiorari and stay order. Parish of St. Tammany. No. 48-406.-
Granted in part and denied in part. It is ordered that before trial the district judge, if he has not done so, examine the file which was shown to the defense counsel and make a determination as to whether the informant was a participant in the crimes charged; if he was, his identity shall be made known to defense counsel in the event the state elects to proceed with trial; otherwise, the writ is denied.